Title: To John Adams from Mr. Sydney, 16 November 1796
From: Sydney, Mr.
To: Adams, John



Sir,
Frognall Nov: 16: 1796

I have ventured to put into the Hands of a Gentleman on his Departure for America a Letter of Introduction to you. I am sensible however, that the warm interest, which I take in the Welfare of Mr Wollaston, has drawn me in some degree to transgress the bounds of discretion. He is the son of a most respectable Clergyman in my Neighbourhood, with whom I have lived in intimacy and friendship the greatest part of my Life. His Education at home was of a sort to inculcate into him the best Principles, and he saw no Examples but of Regularity and Sobriety. He has past the last twelve years in one of the first Houses in Genoa, in which an Elder Brother of his is at present the first Partner.
While engaged in his Commercial Concerns at Genoa, he had occasion to observe that the Government of the United States frequently employ Foreigners as Consuls, and that no Native of North America was established at that place. These considerations have induced him to think of offering himself for that situation. His knowledge of the Languages, and his acquaintance with the Trade of that Country, as well as with the principal family & in the Government seem to qualify him peculiarly for that Office, as they give him advantages not to be easily or in a short time acquired by a Stranger.
My eagerness to serve a very worthy Gentleman, the son of my particular Friend, has led me to trespass upon your Patience. I hope you will pardon the indiscretion, and believe, that a slight consideration should not have had that effect. Any Countenance you are pleased to show Mr Wollaston will be a most sensible obligation upon me, and I shall seize with great pleasure any opportunity of testifying my Gratitude by any return in my Power. I will conclude by assuring you of the real respect and esteem, with which I have the honour to be / Sir / your most Obedient / Humble Servant
Sydney